Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-16:  The prior art did not teach or suggest a vehicle configured to at least partially process harvested plant material and at least partially control any sparks, embers, and/or flames associated with the plant material as claimed by the applicant, specifically a vehicle wherein the material processing unit comprises a chamber having an interior space configured to contain the plant material; a harvesting apparatus configured to harvest the plant material and provide the plant material to the flow path, wherein in a direction along the flow path, the material processing unit is positioned downstream from, and spaced apart from, the harvesting apparatus, the first nozzle is configured to discharge the liquid fire suppressant into the interior space of the chamber, the second nozzle is mounted to a portion of a lower half of the material processing unit and configured to discharge the liquid fire suppressant at least sideways into a portion of a lower half of the interior space of the chamber, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 17:  The prior art did not teach or suggest a vehicle configured to at least partially process harvested plant material and at least partially control any sparks, embers, and/or flames associated with the plant material as claimed by the applicant, specifically a vehicle comprising a detector mounted to the passageway and configured to provide, in response to detecting at least one predetermined fire-related condition in the passageway, at least one signal to the controller, wherein the controller is configured to initiate operation of the pump, comprising the controller being configured to analyze the signal and initiate operation of the electric motor in response to the condition in the passageway exceeding a threshold, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752